Exhibit 10.4

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of September 15, 2020 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is by and among LiveXLive Media, Inc., a Delaware corporation (the
“Company”), any Subsidiaries of the Company that now or at any time hereafter
agree to guarantee the Company’s obligations under the Note (as defined below)
and/or any documents or instruments associated therewith (such Subsidiaries, the
“Guarantors” and together with the Company, the “Debtors”), Harvest Small Cap
Partners, L.P. and Harvest Small Cap Partners Master, Ltd. as the holders of the
Company’s 8.5% Original Issue Discount Secured Notes due September 15, 2022, in
the original aggregate principal amount of $15,000,000 (collectively, the
“Note”) that is a signatory hereto, and its endorsees, transferees and assigns
(collectively, the “Secured Party”).

 

W I T N E S E T H:

 

WHEREAS, pursuant to the Purchase Agreement (as defined in the Note), the
Secured Party has agreed to extend the loans to the Company evidenced by the
Note; and

 

WHEREAS, in order to induce the Secured Party to extend the loans evidenced by
the Note, each Debtor has agreed to execute and deliver to the Secured Party
this Agreement and to grant Secured Party a security interest in certain
property of such Debtor to secure the prompt payment, performance and discharge
in full of all of the Company’s obligations under the Note and other Transaction
Documents and the Guarantors’ obligations under the Guarantee (as defined
below).

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. Terms used herein but not otherwise
defined in this Agreement or in the UCC shall have the respective meanings given
such terms in the Purchase Agreement.

 

(a) “CFC” means a Person that is a controlled foreign corporation under Section
957 of the Internal Revenue Code of 1986.

 

Page 1 of 25

 

 

(b) “Collateral” means, excluding any Excluded Assets, all personal property of
the Debtors, whether presently owned or existing or hereafter acquired or coming
into existence, wherever situated, and all additions and accessions thereto and
all substitutions and replacements thereof, and all proceeds, products and
accounts thereof, including, without limitation, all proceeds from the sale or
transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith, and all dividends, interest, cash, notes,
securities, equity interests or other property at any time and from time to time
acquired, receivable or otherwise distributed in respect of, or in exchange for,
any or all of the Pledged Securities (as defined below):

 

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, Intellectual
Property and income tax refunds;

 

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

 

(v) All commercial tort claims;

 

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts), other than (a) payroll accounts, payroll tax accounts or employee
wage and benefit accounts, provided that the funds on deposit in such accounts
shall at no time exceed the actual payroll, payroll taxes and other employee
wage and benefit payments then owing by such Debtor for the immediately
succeeding payroll period and (b) deposit and securities accounts (including
securities entitlements and related assets) with balances or assets that do not
exceed $250,000; provided, however, that aggregate of all such accounts excluded
pursuant to this clause (b) shall not at any time exceed $1,000,000;

 

(vii) All investment property;

 

(viii) All supporting obligations;

 

(ix) All files, records, books of account, business papers, and computer
programs; and

 

Page 2 of 25

 

 

(x) The products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests listed on Schedule H
hereto (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or indirect subsidiary of any Debtor obtained in the future,
and, in each case, all certificates representing such shares and/or equity
interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law and solely to the extent doing so does not void or invalidate such asset,
this Agreement shall create a valid security interest in such asset and, to the
extent permitted by applicable law, this Agreement shall create a valid security
interest in the proceeds of such asset.

 

(c) “Excluded Assets” means any United States intent-to-use trademark
application unless and until an Amendment to Allege Use or a verified Statement
of Use is filed and accepted by the United States Patent and Trademark Office
with respect to such intent-to-use trademark application.

 

(d) “FSHCO” means any entity with no material assets or business activities
other than ownership of equity interest in one or more CFCs.

 

(e) “Guarantee” means a subsidiary guarantee in a form acceptable to the Secured
Party, under which the Guarantors party thereto jointly and severally agree to
guarantee and act as surety for payment of the Note and the other Obligations.

 

(f) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, trade dress, service marks, logos, domain names and other source or
business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common law rights related thereto, (iv) all trade secrets
arising under the laws of the United States, any other country or any political
subdivision thereof, (v) all rights to obtain any reissues, renewals or
extensions of the foregoing, (vi) all licenses for any of the foregoing, and
(vii) all causes of action for infringement of the foregoing.

 

Page 3 of 25

 

 

(g) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Party may reasonably request.

 

(h) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Party, including, without limitation, all obligations
under this Agreement, the Note, the Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time. Without limiting the generality of the foregoing,
the term “Obligations” shall include, without limitation: (i) principal of, and
interest on the Note and the loans extended pursuant thereto; (ii) any and all
other fees, prepayment charges, indemnities, costs, obligations and liabilities
of the Debtors from time to time under or in connection with this Agreement, the
Note, the Purchase Agreement, the Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Debtor.

 

(i) “Organizational Documents” means with respect to any Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

 

(j) “Permitted Liens” shall have the meaning ascribed to such term in the Note.

 

(k) “Pledged Interests” shall have the meaning ascribed to such term in Section
4(j).

 

Page 4 of 25

 

 

(l) “Pledged Securities” shall have the meaning ascribed to such term in Section
4(i).

 

(m) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Party to extend the loans as evidenced by the Note and to secure the complete
and timely payment, performance and discharge in full, as the case may be, of
all of the Obligations, each Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates to Secured Party, a security interest in and
to, a lien upon and a right of set-off against all of their respective right,
title and interest of whatsoever kind and nature in and to, the Collateral (a
“Security Interest” and, collectively, the “Security Interests”).
Notwithstanding anything to the contrary contained herein or in any Transaction
Document, in no event shall the Security Interest granted herein or therein
attach to any Excluded Asset.

 

3. Delivery of Certain Collateral. Contemporaneously or prior to the execution
of this Agreement, or at any time after the date hereof upon the acquisition or
possession by the Debtor, each Debtor shall deliver or cause to be delivered to
the Secured Party (a) any and all certificates and other instruments
representing or evidencing the Pledged Securities together with appropriate
instruments of transfer executed in blank, and (b) any and all certificates and
other instruments or documents representing any of the other Collateral (other
than checks to be deposited in the ordinary course of business) or which require
or permit possession by the Secured Party to perfect its Security Interest
therein, with a value in excess of $100,000 individually or $500,000 in the
aggregate, in each case, to the extent delivery of the Collateral is required
for “control” within the meaning of Section 9-104 of the UCC, and in each case,
together with all Necessary Endorsements. The Debtors are, contemporaneously
with the execution hereof, delivering to Secured Party, or have previously
delivered to Secured Party, a true and correct copy of each Organizational
Document governing any of the Pledged Securities.

 

4. Representations, Warranties, Covenants and Agreements of the Debtors. Except
as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Party concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, each
Debtor represents and warrants on the date hereof to, and covenants and agrees
with, the Secured Party as follows:

 

(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary corporate action on the part of such Debtor and
no further action is required by such Debtor. This Agreement has been duly
executed by each Debtor. This Agreement constitutes the legal, valid and binding
obligation of each Debtor, enforceable against each Debtor in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.

 

Page 5 of 25

 

 

(b) The Debtors have no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto (other than Collateral with a
value not exceeding $100,000 in the aggregate, Collateral in transit between
locations, out for repair or refurbishment, or which consists of laptops or
other equipment used by an employee of a Debtor in the ordinary course of
business). Except as specifically set forth on Schedule A, each Debtor is the
record owner of the real property where such Collateral is located, and there
exist no mortgages or other liens on any such real property except for Permitted
Liens. Except as disclosed on Schedule A, none of such Collateral (other than
Collateral with a value not exceeding $100,000 in the aggregate, Collateral in
transit between locations, out for repair or refurbishment) is in the possession
of any consignee, bailee, warehouseman, agent or processor.

 

(c) Except for Permitted Liens and except as set forth on Schedule B attached
hereto, the Debtors are the sole owner of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interests. Except as
set forth on Schedule C attached hereto, there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Secured Party
pursuant to this Agreement) covering or affecting any of the Collateral. Except
as set forth on Schedule C attached hereto and except pursuant to this
Agreement, as long as this Agreement shall be in effect, the Debtors shall not
knowingly permit to be on file in any such office or agency any other financing
statement or other document or instrument (except (i) in connection with
Permitted Liens or (ii) to the extent filed or recorded in favor of the Secured
Party pursuant to the terms of this Agreement).

 

(d) Except as set forth on Schedule D, no written claim has been received that
any Collateral or any Debtor’s use of any Collateral violates the rights of any
third party. To the knowledge of the Debtors, there has been no adverse decision
to any Debtor’s claim of ownership rights in or exclusive rights to use the
Collateral in any jurisdiction or to any Debtor’s right to keep and maintain
such Collateral in full force and effect, and to the knowledge of the Debtors,
there is no proceeding involving said rights pending or, to the knowledge of any
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

 

Page 6 of 25

 

 

(e) Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto, except for Collateral
with a value not exceeding $100,000 in the aggregate, Collateral in transit, in
temporary possession of an employee, or absent for repair, refurbishment or
other bona fide business reason, and may not relocate such books of account and
records or tangible Collateral unless it delivers to the Secured Party at least
7 days prior to such relocation (i) written notice of such relocation and the
new location thereof (which must be within the United States) and (ii) prior to
or contemporaneously therewith takes all actions reasonably requested by the
Secured Party to maintain a valid and continuing perfected first priority lien
in the Collateral, subject to Permitted Liens.

 

(f) This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral, subject only to Permitted Liens, securing the
payment and performance of the Obligations. Upon making the filings described in
the immediately following paragraph, all security interests created hereunder in
any Collateral which may be perfected by filing Uniform Commercial Code
financing statements shall have been duly perfected. Except for the filing of
the Uniform Commercial Code financing statements referred to in the immediately
following paragraph, the recordation of the Intellectual Property Security
Agreement (as defined in Section 4(p) hereof) with respect to copyrights and
copyright applications in the United States Copyright Office referred to in
paragraph (hh), the execution by all applicable parties and delivery of deposit
account control agreements satisfying the requirements of Section 9-104(a)(2) of
the UCC with respect to each deposit account of the Debtors, and the delivery of
the certificates and other instruments provided in Section 3, no action is
necessary on the date hereof to create, perfect or protect the security
interests in the Collateral created hereunder. Without limiting the generality
of the foregoing, except for the filing of said financing statements, the
recordation of said Intellectual Property Security Agreement, and the execution
and delivery of said deposit account control agreements, no consent of any third
parties and no authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for (i)
the execution, delivery and performance of this Agreement, (ii) the creation or
perfection of the Security Interests created hereunder in the Collateral or
(iii) the enforcement of the rights of the Secured Party hereunder, except for
those consents and approvals which have already been obtained. The Secured Party
acknowledges that additional steps may be required to perfect its security
interest in assets or other property or Foreign Subsidiaries located outside of
the United States, Canada or the European Union.

 

(g) Each Debtor hereby authorizes the Secured Party to file one or more
financing statements (at the expense of the Debtor) under the UCC necessary or
reasonably desirable to perfect the Security Interests granted herein, in each
case with the proper filing and recording agencies in any jurisdiction deemed
proper by it (and such authorization includes describing the Collateral as “all
assets” of such Debtor).

 

(h) The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing any Debtor’s debt or otherwise).
If any, all required consents (including, without limitation, from stockholders
or creditors of any Debtor) necessary for any Debtor to enter into and perform
its obligations hereunder have been obtained.

 

Page 7 of 25

 

 

(i) The capital stock and other equity interests listed on Schedule H hereto
(the “Pledged Securities”) represent all of the capital stock and other equity
interests of the Guarantors, and represent all capital stock and other equity
interests owned, directly or indirectly, by any Debtor, provided that Pledged
Securities shall not include (i) any voting stock of any CFC, (ii) any voting
stock of any FSHCO, or (iii) any stock of any subsidiary of a CFC or a FSHCO.
All of the Pledged Securities are validly issued, fully paid and nonassessable,
and the Company is the legal and beneficial owner of the Pledged Securities,
free and clear of any lien, security interest or other encumbrance except for
the security interests created by this Agreement and other Permitted Liens.
Nothing herein shall limit the Secured Party’s right to a security interest in
up to 65% of the voting stock of any CFC or FSHCO pursuant to the terms of the
Note in connection with a Permitted Acquisition.

 

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary. No Pledged Interest is evidenced or represented by a
certificate or otherwise certificated.

 

(k) Except for Permitted Liens, each Debtor shall at all times take such actions
as the Secured Party may reasonably request to maintain the liens and Security
Interests provided for hereunder as valid and perfected first priority liens and
security interests in the Collateral in favor of the Secured Party, until this
Agreement and the Security Interest hereunder shall be terminated pursuant to
Section 14 hereof. Each Debtor hereby agrees to defend the same against the
claims of any and all persons and entities. Each Debtor shall safeguard and
protect all Collateral for the account of the Secured Party. Without limiting
the generality of the foregoing, each Debtor shall pay all fees, taxes and other
amounts necessary to maintain the Collateral and the Security Interests
hereunder (other than those fees and taxes that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP), and each Debtor shall obtain and furnish to
the Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.

 

(l) No Debtor will transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by a Debtor in its ordinary course of business and sales of inventory or
obsolete or worn-out items by a Debtor in its ordinary course of business and
otherwise in accordance with the terms of the Note) without the prior written
consent of the Secured Party.

 

(m) Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order (except for normal wear
and tear and Collateral that has become obsolete in the business judgment of the
applicable Debtor) and shall not operate or locate any such Collateral (or cause
to be operated or located) in any area excluded from insurance coverage.

 

Page 8 of 25

 

 

(n) Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses. Each Debtor shall cause each insurance policy
issued in connection herewith to provide, and shall provide evidence reasonably
satisfactory to the Secured Party in its sole discretion demonstrating, that (a)
the Secured Party will be named as lender loss payee and additional insured
under each such insurance policy; (b) if such insurance be proposed to be
cancelled or materially changed for any reason whatsoever, such insurer will
promptly notify the Secured Party and such cancellation or change shall not be
effective as to the Secured Party for at least 30 days after receipt by the
Secured Party of such notice, unless the effect of such change is to extend or
increase coverage under the policy; and (c) the Secured Party will have the
right (but no obligation) at its election to remedy any default in the payment
of premiums within 30 days of notice from the insurer of such default. If no
Event of Default (as defined in the Note) exists and if the proceeds arising out
of any claim or series of related claims do not exceed $100,000, loss payments
in each instance will be applied by the applicable Debtor to the repair and/or
replacement of property with respect to which the loss was incurred to the
extent reasonably feasible, and any loss payments or the balance thereof
remaining, to the extent not so applied, shall be payable to the applicable
Debtor; provided, however, that payments received by any Debtor after an Event
of Default occurs and is continuing or in excess of $100,000 for any occurrence
or series of related occurrences shall be paid to Secured Party and, if received
by such Debtor, shall be held in trust for the Secured Party and immediately
paid over to Secured Party unless otherwise directed in writing by Secured
Party. Copies of such policies or the related certificates, in each case, naming
Secured Party as lender loss payee and additional insured shall be delivered to
Secured Party at least annually and at the time any new policy of insurance is
issued.

 

(o) Each Debtor shall, within 10 days of obtaining knowledge thereof, advise the
Secured Party promptly, in sufficient detail, of any material adverse change in
the Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on the Secured Party’s security
interest therein.

 

(p) Each Debtor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce the Secured
Party’s security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Party has been granted a security interest
hereunder, substantially in a form reasonably acceptable to the Secured Party,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof. Each Debtor hereby
further authorizes the Secured Party to file with the United States Patent and
Trademark Office and the United States Copyright Office (and any successor
office and any similar office in any United States state or other country) this
Agreement, the Intellectual Property Security Agreement, and other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Debtor hereunder, without the signature of
such Debtor where permitted by law, and naming such Debtor as debtor, and the
Secured Party as secured party.

 

Page 9 of 25

 

 

(q) Each Debtor shall permit the Secured Party and its representatives and
agents to inspect the Collateral during normal business hours and upon
reasonable prior notice, and to make copies of records pertaining to the
Collateral as may be reasonably requested by the Secured Party from time to
time.

 

(r) Each Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any material rights, claims, causes of
action (to the extent that such Debtor determines in its commercially reasonable
discretion that the pursuit of such right, claim or cause of action is
beneficial to such Debtor) and accounts receivable in respect of the Collateral.

 

(s) Each Debtor shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against a material portion of the Collateral and of any other
information received by such Debtor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Party hereunder.

 

(t) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

 

(u) Each Debtor was organized and remains organized solely under the laws of the
state set forth next to such Debtor’s name in Schedule D attached hereto, which
Schedule D sets forth each Debtor’s actual legal name and organizational
identification number or, if any Debtor does not have an organizational
identification number, states that one does not exist. The Debtors shall at all
times preserve and keep in full force and effect their respective valid
existence and good standing and any licenses, franchises or similar rights
material to its business. No Debtor will (i) change its name, type of
organization, jurisdiction of organization, organizational identification number
(if it has one), legal or corporate structure, or identity, (ii) add any new
fictitious name or D/B/A or (iii) relocate its chief executive office to a new
location unless it provides at least 15 days prior written notice to the Secured
Party of such change. At the time of such written notification or
contemporaneously with such relocation, such Debtor shall take any further
action requested by the Secured Party reasonably necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.

 

(v) Except in the ordinary course of business, no Debtor may consign any of its
inventory or sell any of its inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of the Secured
Party which shall not be unreasonably withheld.

 

Page 10 of 25

 

 

(w)  (i) no Debtor has any trade names except as set forth on Schedule E
attached hereto; (ii) no Debtor has used any name other than that stated in the
preamble hereto or as set forth on Schedule E for the preceding five years; and
(iii) no entity has merged into any Debtor or been acquired by any Debtor within
the past five years except as set forth on Schedule E.

 

(x) Each Debtor, in its capacity as issuer, hereby agrees to comply with any and
all orders and instructions of Secured Party regarding the Pledged Interests
consistent with the terms of this Agreement without the further consent of any
Debtor as contemplated by Section 8-106 (or any successor section) of the UCC.
Further, each Debtor agrees that it shall not enter into a similar agreement
with respect to the Pledged Interests (or one that would confer “control” within
the meaning of Article 8 of the UCC) with any other person or entity.

 

(y) Each Debtor shall promptly inform the Secured Party of the acquisition of
any chattel paper and upon the Secured Party’s reasonable request, each Debtor
shall cause all tangible chattel paper constituting Collateral to be delivered
to the Secured Party, or, if such delivery is not possible, then to cause such
tangible chattel paper to contain a legend noting that it is subject to the
security interest created by this Agreement. To the extent that any Collateral
consists of electronic chattel paper, the applicable Debtor shall cause the
underlying chattel paper to be marked and maintained in accordance with Section
9-105 of the UCC (or successor section thereto).

 

(z) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through a deposit account control
agreement, the applicable Debtor shall cause such a deposit account control
agreement, in form and substance in each case satisfactory to the Secured Party,
to be entered into in accordance with the terms of the Note.

 

(aa) To the extent that any Collateral consists of letter-of-credit rights, the
applicable Debtor shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Secured Party.

 

(bb) To the extent that any Collateral is in the possession of any third party
(other than Collateral with a value not exceeding $100,000 in the aggregate,
Collateral in transit, in possession of an officer or employee, in possession of
a third party for repair, refurbishment or other bona fide business reason), the
applicable Debtor shall join with Secured Party in notifying such third party of
the Secured Party’s security interest in such Collateral and shall use its best
efforts to obtain an acknowledgement and agreement from such third party with
respect to the Collateral, in form and substance reasonably satisfactory to
Secured Party.

 

Page 11 of 25

 

 

(cc) If any Debtor shall at any time hold or acquire a commercial tort claim in
an amount reasonably likely to be in excess of $100,000, such Debtor shall
promptly notify the Secured Party in a writing signed by such Debtor of the
particulars thereof and grant to Secured Party, in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Secured Party.

 

(dd) Following the date hereof, each Debtor shall cause each new subsidiary of
such Debtor to become a party hereto (an “Additional Debtor”) within 10 days of
the acquisition or formation of such new subsidiary (or such later date as may
be approved by the Secured Party) by executing and delivering an Additional
Debtor Joinder in substantially the form of Annex A attached hereto. Concurrent
therewith, the Additional Debtor shall deliver replacement schedules for, or
supplements to all other Schedules to (or referred to in) this Agreement, as
applicable, which replacement schedules shall supersede, or supplements shall
modify, the Schedules then in effect. The Additional Debtor shall also deliver
such opinions of counsel, authorizing resolutions, good standing certificates,
incumbency certificates, organizational documents and other information and
documentation as the Secured Party may reasonably request. Upon delivery of the
foregoing to the Secured Party, the Additional Debtor shall be and become a
party to this Agreement with the same rights and obligations as the Debtors, for
all purposes hereof as fully and to the same extent as if it were an original
signatory hereto and shall be deemed to have made the representations,
warranties and covenants set forth herein as of the date of execution and
delivery of such Additional Debtor Joinder, and all references herein to the
“Debtors” shall be deemed to include each Additional Debtor.

 

(ee) Each Debtor shall be entitled to exercise all voting and/or consensual
rights and powers inuring to an owner of the Pledged Securities and any part
thereof for all purposes not inconsistent with the terms of this Agreement or
any other Transaction Document.

 

(ff) Each Debtor shall register the pledge of the applicable Pledged Securities
on the books of such Debtor. Each Debtor shall notify each issuer of Pledged
Securities to register the pledge of the applicable Pledged Securities in the
name of the Secured Party on the books of such issuer. Further, except with
respect to certificated securities delivered to the Secured Party, the
applicable Debtor shall deliver to Secured Party an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by Secured Party during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of Secured Party, will take such steps as may be necessary to
effect the transfer, and will comply with all other instructions of Secured
Party regarding such Pledged Securities without the further consent of the
applicable Debtor.

 

(gg) In the event that, upon an occurrence and during the continuation of an
Event of Default, Secured Party shall sell all or any of the Pledged Securities
to another party or parties (herein called the “Transferee”) or shall purchase
or retain all or any of the Pledged Securities, each Debtor shall, to the extent
applicable: (i) deliver to Secured Party or the Transferee, as the case may be,
the articles of incorporation, bylaws, minute books, stock certificate books,
corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtors and their direct and indirect subsidiaries;
(ii) use its best efforts to obtain resignations of the persons then serving as
officers and directors of the Debtors and their direct and indirect
subsidiaries, if so requested; and (iii) use its best efforts to obtain any
approvals that are required by any governmental or regulatory body in order to
permit the sale of the Pledged Securities to the Transferee or the purchase or
retention of the Pledged Securities by Secured Party and allow the Transferee or
Secured Party to continue the business of the Debtors and their direct and
indirect subsidiaries.

 

Page 12 of 25

 

 

(hh) Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall promptly (i) provide any requested documents and
information and carry out any actions reasonably requested in connection with
recording of the security interest contemplated hereby with respect to all
Intellectual Property at the United States Copyright Office or United States
Patent and Trademark Office, and (ii) give the Secured Party notice whenever it
acquires (whether absolutely or by exclusive license) or creates any additional
material Intellectual Property that is subject to an application or registration
at the United States Patent and Trademark Office or the United States Copyright
Office.

 

(ii) Each Debtor will from time to time, at the joint and several expense of the
Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or reasonably
desirable, or as the Secured Party may reasonably request, in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable the Secured Party to exercise and enforce the rights and remedies
hereunder and with respect to any Collateral or to otherwise carry out the
purposes of this Agreement.

 

(jj) As of the date hereof, Schedule F attached hereto lists all of the patents,
patent applications, trademarks, trademark applications, registered copyrights,
and domain names owned by any of the Debtors as of the date hereof. As of the
date hereof, Schedule F lists all material licenses in favor of any Debtor for
the use of any patents, trademarks, copyrights and domain names as of the date
hereof. All material patents of the Debtors have been duly recorded at the
United States Patent and Trademark Office.

 

(kk) As of the date hereof, except as set forth on Schedule G attached hereto,
none of the account debtors or other persons or entities obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or any similar federal, state or local statute or rule in respect of
such Collateral. Each Debtor shall promptly provide written notice to the
Secured Party of any and all accounts which arise out of contracts with any
governmental authority and, to the extent necessary to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof, shall execute and deliver to the Secured Party an assignment of claims
for such accounts and cooperate with the Secured Party in taking any other steps
required, in its reasonable judgment, under the Federal Assignment of Claims Act
or any similar federal, state or local statute or rule to perfect or continue
the perfected status of the Security Interests in such accounts and proceeds
thereof.

 

Page 13 of 25

 

 

(ll) Until the Obligations shall have been paid in full, each Debtor covenants
that it shall promptly, in no event later than 10 days following the formation
or acquisition thereof (or such later date as may be approved by the Secured
Party), direct any direct or indirect subsidiary of such Debtor formed or
acquired after the date hereof enter into a subsidiary guarantee acceptable to
Secured Party in form and substance.

 

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Secured
Party’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.

 

6. Defaults. The following events shall be “Events of Default” under this
Agreement:

 

(a) The occurrence of an Event of Default (as defined in the Note) under the
Note; and

 

(b) The failure by any Debtor to observe or perform any of its covenants or
agreements contained in this Agreement, which failure is not cured, if possible
to cure, within 10 days following notice of failure sent by Secured Party to the
Company.

 

7. Duty To Hold In Trust.

 

(a) Upon the occurrence and during the continuation of any Event of Default, and
upon receipt of written notice from the Secured Party, each Debtor shall, upon
receipt of any revenue, income, dividend, interest or other sums subject to the
Security Interests, whether payable pursuant to the Note or otherwise, or of any
check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Party and
shall promptly endorse and transfer any such sums or instruments, or both, to
the Secured Party.

 

(b) If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Party; (ii) hold the same in trust for the Secured Party; and (iii) to
deliver any and all certificates or instruments evidencing the same to Secured
Party on or before the close of business on the fifth Business Day following the
receipt thereof by such Debtor, in the exact form received together with the
Necessary Endorsements, to be held by Secured Party subject to the terms of this
Agreement as Collateral.

 

Page 14 of 25

 

 

8. Rights and Remedies Upon Default.

 

(a) Upon the occurrence and during the continuation of any Event of Default, the
Secured Party shall have the right to exercise all of the remedies conferred
hereunder and under the Note, and the Secured Party shall have all the rights
and remedies of a secured party under the UCC. Without limitation, the Secured
Party shall have the following rights and powers:

 

(i) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and each Debtor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at such Debtor’s premises or elsewhere, and make
available to the Secured Party, without rent, all of such Debtor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

 

(ii) Upon notice to the Debtors by Secured Party, all rights of each Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, the Secured Party shall have the right to receive any
interest, cash dividends or other payments on the Collateral and, at the option
of the Secured Party, to exercise in such the Secured Party’s discretion all
voting rights pertaining thereto. Without limiting the generality of the
foregoing, Secured Party shall have the right (but not the obligation) to
exercise all rights with respect to the Collateral as if it were the sole and
absolute owner thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral or any Debtor or any of its
direct or indirect subsidiaries.

 

(iii) The Secured Party shall have the right to operate the business of each
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of any Debtor, which are hereby waived and released.
The Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

Page 15 of 25

 

 

(iv) The Secured Party shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Secured Party and to enforce the Debtors’ rights
against such account debtors and obligors.

 

(v) The Secured Party may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Party, or its designee.

 

(vi) The Secured Party may (but is not obligated to) transfer any or all
Intellectual Property pledged as Collateral and registered in the name of any
Debtor at the United States Patent and Trademark Office and/or Copyright Office
into the name of the Secured Party or any designee or any purchaser of any
Collateral.

 

(b) The Secured Party shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
The Secured Party may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Party sells any of the
Collateral on credit, the Debtors will only be credited with payments actually
made by the purchaser. In addition, each Debtor waives any and all rights that
it may have to a judicial hearing in advance of the enforcement of any of the
Secured Party’s rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.

 

(c) For the purpose of enabling the Secured Party to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, each Debtor hereby grants to the Secured Party a nonexclusive license
(exercisable without payment of royalty or other compensation to such Debtor,
such license to be irrevocable during the term hereof) to use, license or
sublicense, in all cases solely following the occurrence and during the
continuation of an Event of Default, any Intellectual Property included among
the Collateral, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

 

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable, actual and documented attorneys’ fees and out-of-pocket expenses
incurred by the Secured Party in enforcing its rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations and to the payment of any other amounts required
by applicable law, after which the Secured Party shall pay to the applicable
Debtor any surplus proceeds. If, upon the sale, license or other disposition of
the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Debtors will be liable for the
deficiency, together with interest thereon, at the Applicable Interest Rate, and
the reasonable fees of any attorneys employed by the Secured Party to collect
such deficiency. To the extent permitted by applicable law, each Debtor waives
all claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Party as determined by
a final judgment (not subject to further appeal) of a court of competent
jurisdiction.

 

Page 16 of 25

 

 

10. Securities Law Provision. Each Debtor recognizes that Secured Party may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Secured Party has no obligation to delay the sale of any
Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. Each Debtor shall
cooperate with Secured Party in its attempt to satisfy any requirements under
the Securities Laws (including, without limitation, registration thereunder if
requested by Secured Party) applicable to the sale of the Pledged Securities by
Secured Party.

 

11. Costs and Expenses. The Debtors shall pay all other claims and charges which
in the reasonable opinion of the Secured Party is reasonably likely to
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein. The Debtors will also, upon demand, pay to the Secured Party the amount
of any and all reasonable expenses, including the reasonable, actual and
documented fees and out-of-pocket expenses of its legal counsel and of any
experts and agents, which the Secured Party may incur in connection with the
protection, satisfaction, foreclosure, collection or enforcement of the Security
Interest and the administration, continuance, amendment or enforcement of this
Agreement and pay to the Secured Party the amount of any and all reasonable
expenses, including the reasonable, actual and documented fees and out-of-pocket
expenses of its counsel and of any experts and agents, which the Secured Party
may incur in connection with (i) the enforcement of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Party under the Note. Any invoiced fees due and
payable hereunder shall be added to the principal amount of the Note and shall
bear interest at the Applicable Interest Rate.

 

12. Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) Secured Party does not (i) have
any duty (either before or after an Event of Default) to collect any amounts in
respect of the Collateral or to preserve any rights relating to the Collateral,
or (ii) have any obligation to clean-up or otherwise prepare the Collateral for
sale, and (b) each Debtor shall remain obligated and liable under each contract
or agreement included in the Collateral to be observed or performed by such
Debtor thereunder. Secured Party shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by Secured Party of any payment relating to any of the
Collateral, nor shall Secured Party be obligated in any manner to perform any of
the obligations of any Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Secured Party or
to which the Party may be entitled at any time or times.

 

Page 17 of 25

 

 

13. Security Interests Absolute. All rights of the Secured Party and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Note or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Note or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in their sole discretion any insurance claims or matters made or arising
in connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid in full, the rights of the Secured Party shall
continue even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy of a Debtor
or any other person liable for any Obligations. Each Debtor expressly waives
presentment, protest, notice of protest, demand, notice of nonpayment and demand
for performance. In the event that at any time any transfer of any Collateral or
any payment received by the Secured Party hereunder shall be deemed by final
order of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than the
Secured Party, then, in any such event, each Debtor’s obligations hereunder
shall survive cancellation of this Agreement, and shall not be discharged or
satisfied by any prior payment thereof and/or cancellation of this Agreement,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof. Each Debtor waives all right to require the
Secured Party to proceed against any other person or entity or to apply any
Collateral which the Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy. Each Debtor waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.

 

14. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the Note have been paid in full and all
other Obligations (other than inchoate indemnity and expense obligations as to
which no claim has been made) have been paid or discharged; provided, however,
that all indemnities of the Debtors contained in this Agreement shall survive
and remain operative and in full force and effect regardless of the termination
of this Agreement.

 

Page 18 of 25

 

 

15. Power of Attorney; Further Assurances.

 

(a) Each Debtor authorizes the Secured Party, and does hereby make, constitute
and appoint the Secured Party and its officers, agents, successors or assigns
with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Secured Party or such Debtor,
to, after the occurrence and during the continuance of an Event of Default, (i)
endorse any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Party;
(ii) to sign and endorse any invoice, freight or express bill, bill of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property pledged as Collateral or provide licenses respecting any
Intellectual Property pledged as Collateral; and (vi) generally, at the option
of the Secured Party, and at the expense of the Debtors, at any time, or from
time to time, to execute and deliver any and all documents and instruments and
to do all acts and things which the Secured Party deems necessary to protect,
preserve and realize upon the Collateral and the Security Interests granted
therein in order to effect the intent of this Agreement and the Note all as
fully and effectually as the Debtors might or could do, and each Debtor hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding. The designation set forth herein shall be
deemed to amend and supersede any inconsistent provision in the Organizational
Documents or other documents or agreements to which any Debtor is subject or to
which any Debtor is a party. Without limiting the generality of the foregoing,
after the occurrence and during the continuance of an Event of Default, the
Secured Party is specifically authorized to execute and file any applications
for or instruments of transfer and assignment of any patents, trademarks,
copyrights or other Intellectual Property pledged as Collateral with the United
States Patent and Trademark Office and the United States Copyright Office.

 

(b) On a continuing basis, each Debtor will take all such action as may
reasonably be deemed necessary or advisable, or as reasonably requested by the
Secured Party, to perfect the Security Interests granted hereunder and otherwise
to carry out the intent and purposes of this Agreement, or for assuring and
confirming to the Secured Party the grant or perfection of a perfected security
interest in all the Collateral under the UCC.

 

16. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Purchase Agreement and sent to
the address of the Secured Party and Company set forth therein.

 

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.

 

Page 19 of 25

 

 

18. Intentionally Omitted.

 

19. Termination of Security Interests; Release of Collateral.

 

(a) Upon termination of this Agreement in accordance with Section 14 hereof
(other than contingent indemnification obligations), the Security Interests
shall automatically terminate and all rights to the Collateral shall
automatically revert to the Debtors. Upon any such termination of the Security
Interests or release of such Collateral, the Secured Party will, at the expense
of the Debtors, execute and deliver to the Debtors such documents as the Debtors
shall reasonably request, but without recourse or warranty to the Secured Party,
including but not limited to written authorization to file termination
statements to evidence the termination of the Security Interests in such
Collateral.

 

(b) The Secured Party hereby agrees that the Security Interests held on any
Collateral constituting property being sold, transferred or disposed of in a
disposition permitted hereunder or under the Note shall automatically be
released upon such sale, transfer or disposal permitted hereunder or under the
Note. Upon any such termination of the Security Interests or release of such
Collateral, the Secured Party will, at the expense of the Debtors, execute and
delivery to the Company such documents as the Debtors shall reasonably request,
but without recourse or warranty to the Secured Party, including but not limited
to written authorization to file termination statements to evidence the
termination of the Security Interests in such Collateral.

 

20. Miscellaneous.

 

(a) No course of dealing between the Debtors and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtors and the Secured
Party, or, in the case of a waiver, by the party against whom enforcement of any
such waived provision is sought.

 

Page 20 of 25

 

 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company and the Guarantors may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Secured Party and any assignment in contravention
herewith shall be null and void. Secured Party may assign any or all of its
rights under this Agreement to any Person to whom Secured Party assigns or
transfers any Obligations, provided such transferee agrees in writing to be
bound, with respect to the transferred Obligations, by the provisions of this
Agreement that apply to the “Secured Party”.

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Except
to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each party hereto agrees that all proceedings concerning
the interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Note (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the County of New Castle, Delaware (the “Delaware Courts”).
Except to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Delaware Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under the Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

Page 21 of 25

 

 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(j) All Debtors shall jointly and severally be liable for the obligations of
each Debtor to the Secured Party hereunder.

 

(k) Each Debtor shall indemnify, reimburse and hold harmless the Secured Party
and its partners, members, shareholders, officers, directors, employees and
agents (and any other persons with other titles that have similar functions)
(collectively, “Indemnitees”) from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the Collateral, except any such losses, claims, liabilities, damages, penalties,
suits, costs and expenses which result from the gross negligence or willful
misconduct of the Indemnitee as determined by a final, nonappealable decision of
a court of competent jurisdiction. This indemnification provision is in addition
to, and not in limitation of, any other indemnification provision in the Note,
the Purchase Agreement or any other agreement, instrument or other document
executed or delivered in connection herewith or therewith.

 

(l) Nothing in this Agreement shall be construed to subject Secured Party to
liability as a partner in any Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in any Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
Secured Party be deemed to have assumed any obligations under any partnership
agreement or limited liability company agreement, as applicable, of any such
Debtor or any of its direct or indirect subsidiaries or otherwise, unless and
until Secured Party exercises its right to be substituted for such Debtor as a
partner or member, as applicable, pursuant hereto.

 

(m) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

 

[SIGNATURE PAGES FOLLOW]

 

Page 22 of 25

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

DEBTORS:

 

LIVEXLIVE MEDIA, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

SLACKER, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

LIVEXLIVE, CORP.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

LXL STUDIOS, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

LXL INFLUENCERS, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: CEO  

 

[signature page continues on the following page]

 

Page 23 of 25

 

 

LIVEXLIVE EVENTS, LLC

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Executive Vice
President  

 

REACT PRESENTS, LLC

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Authorized Signatory
 

 

SPRING AWAKENING, LLC

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Authorized Signatory
 

 

SUMMER SET MUSIC AND CAMPING FESTIVAL, LLC

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Authorized Signatory
 

 

LIVEXLIVE PODCASTONE, INC.

 

By: /s/ Jerome N. Gold     Name: Jerome N. Gold     Title: Executive Vice
President  

 

COURTSIDE GROUP, INC.

 

By: /s/ Norman Pattiz     Name: Norman Pattiz     Title: Executive Chairman  

 

[signature page continues on the following page]

 

Page 24 of 25

 

 

LIVEXLIVE TICKETS, INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: Authorized
Signatory  

 

COURTSIDE, LLC

 

By: /s/ Norman Pattiz     Name: Norman Pattiz     Title: Executive Chairman  

 

PODCASTONE SALES, LLC

 

By: /s/ Norman Pattiz     Name: Norman Pattiz     Title: Executive Chairman  

 

KOKO (CAMDEN) HOLDINGS (US), INC.

 

By: /s/ Robert S. Ellin     Name: Robert S. Ellin     Title: Executive Chairman
and President  

 

SECURED PARTY:

 

HARVEST SMALL CAP PARTNERS, L.P.

 

By: /s/ Jeffrey Osher     Name: Jeffrey Osher     Title: Managing Member  

 

HARVEST SMALL CAP PARTNERS MASTER, LTD.

 

By: /s/ Jeffrey Osher     Name: Jeffrey Osher     Title: Managing Member  

 

Page 25 of 25

 

 

Annex A

to

SECURITY
AGREEMENT

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

Security Agreement dated as of September 15, 2020 made by
LiveXLive Media, Inc.

 

and its subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Secured Party identified therein (the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Party referred to above, the undersigned shall (a) be an
Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of a Debtor under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTY A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.

 

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

 

An executed copy of this Joinder shall be delivered to the Secured Party, and
the Secured Party may rely on the matters set forth herein on or after the date
hereof. This Joinder shall not be modified, amended or terminated without the
prior written consent of the Secured Party.

 

A-1

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

 

  [Name of Additional Debtor]

 

  By:     Name:     Title:  

 

  Address:

 

Dated:

 

 

A-2



 

 